         Case
          Case1:13-cr-00327-PGG
               1:13-cr-00327-PGG Document
                                  Document228-1
                                           230 Filed
                                                Filed08/28/20
                                                      08/27/20 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -    X
                                                                   :
  UNITED STATES OF AMERICA                                         :   SECOND FINAL ORDER OF
                                                                   :   FORFEITURE
                     -v.-                                          :
                                                                   :   S1 13 Cr. 327 (PGG)
  MICHAEL LEVITIS,                                                 :
                                                                   :
                            Defendant.                             :
                                                                   :
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -   X
                 WHEREAS, on or about April 8, 2014, the Court entered a Consent Preliminary

Order of Forfeiture as to Specific Properties/Money Judgment (the “Preliminary Order of

Forfeiture”) (D.E. 81), which ordered the forfeiture to the United States of, inter alia, all right, title

and interest of MICHAEL LEVITIS (the “Defendant”) in the any and all United States currency,

funds or other monetary instruments credited to TD Bank Account No. 4276216889 held in the

name of Denis Kurlyand (the “Subject Account”);

                 WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Subject Account, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

                 WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
         Case
          Case1:13-cr-00327-PGG
               1:13-cr-00327-PGG Document
                                  Document228-1
                                           230 Filed
                                                Filed08/28/20
                                                      08/27/20 Page
                                                                Page22ofof33



publication of a notice of forfeiture and of the Government’s intent to dispose of the Subject

Account before the United States can have clear title to the Subject Account;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Subject Account was posted on an official government internet site (www.forfeiture.gov)

beginning on July 22, 2014 for thirty (30) consecutive days, through August 20, 2014, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on

September 26, 2014 (D.E. 124);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Subject Account have been

filed;

               WHEREAS, all persons known by the Government to have a potential interest in

the Subject Account have been notified and/or waived their right to file a third-party petition in

this proceeding, or any claim to the Subject Account; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Subject Account is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Subject Account.
                                                  2
       Case
        Case1:13-cr-00327-PGG
             1:13-cr-00327-PGG Document
                                Document228-1
                                         230 Filed
                                              Filed08/28/20
                                                    08/27/20 Page
                                                              Page33ofof33



              3.      The United States Marshals Service (or its designee) shall take possession

of the Subject Account and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

              4.      The Clerk of the Court shall forward four certified copies of this Second

Final Order of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s Office,

Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
               28 2020
       August ____,

                                                   SO ORDERED:



                                                   ____________________________________
                                                   HONORABLE PAUL G. GARDEPHE
                                                   UNITED STATES DISTRICT JUDGE




                                               3
